       Case 2:18-cv-05623-MMB Document 167 Filed 07/17/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LONTEX CORPORATION

                 Plaintiff,

      v.                                           Civil Action No. 2:18-cv-05623-MMB

NIKE, INC.,

                 Defendant.


                              REVISED SCHEDULING ORDER

      In light of the ongoing public health crisis currently existing in the United States, all

remaining deadlines and ORDERS are extended as follows:

      1.      Remaining fact and expert depositions shall be completed by September 15, 2020.

      2.      Daubert and Dispositive motions shall be filed by October 16, 2020.

      3.      Plaintiff’s pretrial memorandum shall be filed by December 4, 2020.

      4.      Defendant’s pretrial memorandum shall be filed by December 18, 2020.

      5.      Trial pool date: January 11, 2021.

      6.      The parties shall follow Judge Baylson’s pretrial and trial procedures.

Approved and So Ordered this 17th day of July, 2020.

                                                    BY THE COURT:
                                                    s/ Michael M. Baylson
                                                    ______________________________
                                                    Honorable Michael M. Baylson

HEREBY STIPULATED and AGREED TO:




                                               1
         Case 2:18-cv-05623-MMB Document 167 Filed 07/17/20 Page 2 of 2




Dated:       July 16, 2020                 TROUTMAN SANDERS LLP

                                           By: /s/ Ben L. Wagner
                                               Ben L. Wagner (admitted pro hac vice)
                                               ben.wagner@troutman.com
                                               11682 El Camino Real, Suite 400
                                               San Diego, CA 92130-2092
                                               Telephone: 858-509-6000
                                               Facsimile: 858-509-6040

                                               Michael A. Schwartz (PA 60234)
                                               PEPPER HAMILTON LLP
                                               3000 Two Logan Square
                                               Eighteenth & Arch Streets
                                               Philadelphia, PA 19103-2799

                                               Attorneys for Plaintiff Lontex Corporation


Dated:       July 16, 2020                 DLA PIPER LLP (US)

                                           By: /s/ Gina L. Durham
                                               Gina L. Durham (admitted pro hac vice)
                                               555 Mission Street, Suite 2400
                                               San Francisco, CA 94105

                                               Frank W. Ryan (admitted pro hac vice)
                                               Andrew J. Peck (admitted pro hac vice)
                                               Marc E. Miller (admitted pro hac vice)
                                               1251 Avenue of the Americas
                                               New York, NY 100201

                                               Darius C. Gambino
                                               Ben C. Fabens-Lassen
                                               1650 Market Street, Suite 5000
                                               Philadelphia, PA 19103

                                               Attorneys for Defendant NIKE, Inc.




                                       2
